Citation Nr: 1307997	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for internal derangement, right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), right knee.

3.  Entitlement to a rating in excess of 10 percent for left knee strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In the July 2009 rating decision, the ROIC granted a higher 10 percent rating for the Veteran's service-connected left knee strain disability, effective April 15, 2009, the date of the claim for an increase.   The other issues which are the subject of this appeal were deferred.  In an August 2009 rating decision, higher ratings for internal derangement, right knee, and DJD, right knee, were denied and entitlement to a TDIU was also denied.   In January 2010, the Veteran submitted a statement in which he disagreed with the decisions pertaining to the disability ratings for his service-connected right and left knee disabilities.  He also stated that these service-connected conditions were harming his employment.  In a February 2010 letter, the ROIC noted that the Veteran had appealed all four issues.  

However, in July 2010, a statement of the case was issued that only addressed the appeal of higher ratings for the Veteran's left knee and right knee disabilities.   In August 2010, the Veteran's substantive appeal (via a VA form 9) was received and a Travel Board hearing was requested by the Veteran.  In March 2011, the ROIC received written correspondence from the Veteran in which he withdrew his request for a hearing and requested the immediate transfer of his appeal to the Board.  

In December 2012, the ROIC issued a supplemental statement of the case that included the claims for higher ratings for the service-connected left and right knee disabilities as well as the claim for a TDIU.  The Board acknowledges that a VA Form 9 or equivalent document was not received regarding the issue of entitlement to a TDIU.  Nevertheless, the RO certified this issue to the Board as a perfected appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating an issue as if it were part of a claimant's timely filed substantive appeal, VA waived any objections it might have had to the timeliness of the appeal with respect to the matter).  Such actions led the Veteran to believe that an appeal was perfected.  Additionally, in March 2011, the Veteran submitted a letter in which he noted that he had to stop working earlier than planned due to his service-connected bilateral knee disabilities, and that he has been unable to obtain part time work.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  In light of the foregoing, the Board has jurisdiction over the Veteran's claim for a TDIU and has included it on the first page of this remand.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009); Archbold v. Brown, 9 Vet. App. 124 (1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected internal derangement of the right knee, DJD of the right knee and left knee strain.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012). 

The Veteran was afforded a VA joints examination in June 2009 and an additional examination in January 2011.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994).  In this case, although the Veteran has not specifically asserted a worsening of his service-connected left and right knee disabilities since his last VA examination in January 2011, recent VA treatment records demonstrate that his service-connected left and right knee disabilities resulted in stiffness and that he  has been prescribed Naprosyn.  This evidence clearly demonstrates a possibly worsening of his right and left knee disabilities.  Moreover, as will be discussed in greater detail below, the Veteran has claimed that he is unemployable, due in part to his service-connected right and left knee disabilities.  See letter dated January 17, 2011, received in March 2011.  This assertion in itself implies an increase in the severity of his service-connected right and left knee disabilities.   Accordingly, the Board concludes that an updated joint examination is warranted.

In addition, the Board notes that 38 C.F.R. § 3.321(b)(1) (2012) permits the Under Secretary for Benefits or the Director of Compensation and Pension Service to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected right and left knee disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance.  However, the Court held that "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Floyd, 9 Vet. App. at 95.  In light of the Veteran's assertions that he was forced into premature retirement as a result of his service-connected right and left knee disabilities, the Board finds that such referral is warranted in this case. 

With regard to the claim for a TDIU, the Veteran contends that, as a result of his right and left knee disabilities, he had to stop working earlier than he had planned and started receiving Social Security benefits in 2009.  In a letter received by the ROIC in March 2011, the Veteran stated that he stopped his part time work as a painting contractor due to pain and discomfort and that he is unemployable, due in part to the restrictions imposed upon him by his service-connected right and left knee disabilities.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1)  and 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

In this case, the record demonstrates that the Veteran is currently unemployed.   In a January 2011 VA examination report, the VA examiner stated that the Veteran was unable to work as a painter because of bilateral knee pain.  However, he did not give an opinion as to the effect of all of his service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation, other than as a painter.  The Board therefore finds that an additional opinion should be obtained  to determine whether he is unable to secure or maintain any type of substantially-gainful employment as a result of his service-connected right and left knee disabilities.  

Also, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"). As the most recent VA treatment reports of record are dated November 2012, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran if he applied for Social Security disability benefits before age 62 (before he was old enough to qualify for Social Security benefits based age). If so, obtain from the Social Security Administration the records pertinent to any decision of the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

2.  Obtain any VA records pertaining to treatment for the Veteran's right and left knees since November 2012 and associate such with the claims folder.  Any negative reply must also be included in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left and right knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination of both knees; any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner should also elicit from the Veteran a history of the symptoms associated with his bilateral knee disabilities and note that, in addition to the medical evidence, the Veteran's personal statements have also been taken into account.

a) The examiner should specifically describe the degree of disability present in the Veteran's right and left knees, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  

b) The examiner should specifically indicate whether there is recurrent subluxation or lateral instability of the right and left knees, and if so, the severity. 

c) The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

In providing the opinion, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment).

The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  The ROIC must refer the matter of extraschedular evaluation for the Veteran's service-connected right and left knee disabilities, to include TDIU, to either the Under Secretary for Benefits, or the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board specifically directs the attention of the reviewing official to the Veteran's written statements of record as well as his VA examination reports.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or was deficient, appropriate corrective action should be undertaken.

6.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

